Citation Nr: 0425925	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  02-01 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a back disorder, 
claimed as low back strain with degenerative disc disease.


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel

INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which determined that new and material 
evidence sufficient to reopen the veteran's claim for service 
connection for a back disorder had been submitted, reopened 
the veteran's claim, then denied the veteran's service 
connection claim on the merits.  The veteran filed a timely 
appeal to this adverse determination.

In June 2003, the Board issued a decision in this case, at 
which time the Board determined that new and material 
evidence sufficient to reopen the veteran's claim for service 
connection for a back disorder had been received.  The Board 
then reopened the veteran's claim, and denied the veteran's 
claim for service connection for a back disorder on the 
merits.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court), which 
issued an Order in May 2004 vacating the Board's decision in 
part, and remanding the decision to the Board for further 
action consistent with its Order.  The veteran's claim is 
presently before the Board pursuant to this Court remand.

The Board observes that the Court limited its Order vacating 
and remanding the Board's decision to "that part of the 
BVA's decision that denied service connection for a back 
disorder, claimed as low back strain with degenerative disc 
disease."  As such, it appears that that portion of the 
Board's June 2003 decision which determined that new and 
material evidence sufficient to reopen the veteran's service 
connection claim had been received and reopened his claim 
remains in full force and effect.  Therefore, the issue 
presently before the Board is entitlement to service 
connection for a back disorder, claimed as low back strain 
with degenerative disc disease, as indicated on the title 
page of this remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

As noted above, the Board's earlier decision in this case, 
dated in June 2003, was vacated and remanded by the Court in 
an Order dated in May 2004, following the filing of a Joint 
Motion for Remand by the appellant and the Secretary of VA 
earlier that same month.  This motion was filed, and 
subsequently granted, in order to ensure compliance with VA's 
duty to assist the veteran under the provisions of 
38 U.S.C.A. § 5103A(d).  Specifically, the parties noted that 
according to 38 U.S.C.A. § 5103A(d)(2)(A)-(C), when lay and 
medical evidence or information indicates the existence of a 
current disability which may be associated with military 
service, but there is insufficient evidence to make a 
decision on the claim, a medical examination is necessary.  
The parties observed that the evidence showed that the 
veteran had received a diagnosis of a current back disorder, 
and the evidence indicated that this disorder could be 
related to the veteran's military service.  However, the 
veteran's claims file contained no evidence of a VA nexus 
opinion.  Therefore, the parties agreed that the veteran's 
claim should be remanded so that VA could provide the veteran 
with an appropriate medical examination and obtain an opinion 
about the etiology of the veteran's back disorder.  The 
parties also acknowledged that since the existence of a back 
disease or injury in service was questioned by the Board, on 
remand the Board should consider having the examiner offer an 
opinion about whether or not the veteran actually suffered 
from a back disorder in service.

Therefore, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
development:

1.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and extent of any back disorder 
present.  The claims folder should be 
made available to the examiner for review 
before the examination.  Any and all 
tests deemed necessary by the examiner 
for a full evaluation should be 
accomplished.  Following his examination 
and review of the veteran's claims file, 
the examiner should offer an opinion as 
to the likelihood that any current back 
disorder was incurred in, or is otherwise 
etiologically related to, the veteran's 
period of military service from January 
1964 to January 1968, to particularly 
include his complaints of low back pain 
in 1965.  In offering this opinion, the 
examiner should also comment on the 
likelihood that the veteran was suffering 
from an actual back disorder in service, 
in light of the findings and diagnoses 
recorded by examiners at that time.  A 
complete rationale for any opinion 
rendered should be provided.

2.  After the above development has been 
completed, and after giving the appellant 
the full opportunity to supplement the 
record if desired, the RO should review 
the case and assure that all indicated 
actions are complete.  The RO should next 
readjudicate the issue of  the veteran's 
entitlement to service connection for a 
back disorder, claimed as low back strain 
with degenerative disc disease.  If any 
determination remains adverse to the 
veteran, he and his attorney should be 
furnished a supplemental statement of the 
case and be afforded a reasonable 
opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



	                  
_________________________________________________
	STEVEN L. COHN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




